Citation Nr: 0725532	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  07-00 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement of unauthorized medical services 
at the Muskogee Regional Medical Center March 13-14, 2006.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 until 
September 1972  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2006 decision of the Department 
of Veterans Affairs (VA) Medical Center in Muskogee, Oklahoma 
(the VAMC).

In May 2007, the veteran and his spouse testified at a 
videoconference hearing which was chaired by the undersigned 
Veterans law judge.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.


FINDINGS OF FACT

1.  The veteran's combined disability rating is 90 percent.  
He has been service-connected for the loss of his right arm 
(80 percent disabling), a facial muscle injury (10 percent 
disabling), a bone condition (10 percent disabling), scars 
(noncompensable), residuals of a perforated ear drum 
(noncompensable) and a condition of the skeletal system 
(noncompensable).  He does not participate in a 
rehabilitation program.  

2.  The veteran received medical care relating to complaints 
of chest pains at the Muskogee Regional Medical Center 
between March 13-14, 2006.  The medical evidence of record 
does not indicate that the veteran's heart condition is in 
any way related to his service-connected disabilities.  

3.  The veteran is an enrolled participant in the VA 
healthcare system, and according to VA records had received 
VA healthcare services in the 24 months prior to March 2006.  
The veteran has alternate insurance which has provided 
partial payment for this care.    



CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized medical services provided by the Muskogee 
Regional Medical Center March 13-14, 2006 have not been met. 
38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. 
§§ 17.120, 17.1002 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking reimbursement of unauthorized medical 
care provided to him at Muskogee Regional Medical Center 
between March 13-14, 2006.    

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes. The Board will then address the issue on appeal and 
render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.
Crucially, the agency of original jurisdiction (AOJ) informed 
the veteran of VA's duty to assist him in the development of 
his claims in a letter dated October 13, 2006.   This letter 
advised the veteran of the provisions relating to the VCAA.  
Specifically, the veteran was advised in this letter that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as he completed 
a release form for such.  The letter specifically informed 
the veteran that for records he wished for VA to obtain on 
his behalf he must provide enough information about the 
records so that VA can request them from the person or agency 
that has them.  
 
Finally, the Board notes that the October 2006 letter 
specifically notified the veteran that he could submit or 
describe any additional evidence that may be relevant to his 
claim.  The letter notified to "Tell us about any additional 
information or evidence that you want us to try and get for 
you" and also that the veteran should "send us copies of 
any relevant evidence you have in your possession."  These 
requests comply with the "give us everything you've got" 
requirements of 38 C.F.R. 
§ 3.159 (b) in that the veteran was informed that he could 
submit or identify evidence other than what was specifically 
requested by the AOJ. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the AOJ obtained the veteran's March 2006 
treatment records from the Muskogee Regional Medical Center 
and an opinion of VA medical staff regarding the availability 
of VA care as well as the veteran's ability to meet other 
criteria specified in the applicable regulations.   

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  In 
May 2007, the veteran presented personal testimony before the 
undersigned Veterans Law Judge at a videoconference hearing.  
A transcript of the hearing has been associated with the 
veteran's medical claims folder.   

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits



Analysis

The veteran is seeking reimbursement of unauthorized medical 
care provided to him at Muskogee Regional Medical Center 
between March 13-14, 2006.  Essentially, he contends that on 
March 13, 2006 he was suffering from chest pains and was 
taken by ambulance to a non-VA healthcare provider.  The 
veteran asserts that he requested transportation to the VA 
Medical Center in Muskogee; however, that facility told the 
transporting ambulance to divert the veteran to another 
facility.    

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, it must first be determined whether the services 
for which payment is sought were authorized by VA.  See 38 
U.S.C.A. 
§ 1703(a).  If not authorized it must be determined whether 
the claimant is otherwise entitled to payment or 
reimbursement for services not previously authorized.  See 
38 U.S.C.A. §1728(a) and the Veterans Millennium Healthcare 
and Benefits Act, 38 U.S.C.A. § 1725.  See also Hennessey v. 
Brown, 7 Vet. App. 143 (1994).  

In this case, the veteran has not argued, nor does the 
evidence suggest, that prior authorization for private 
medical treatment on March 13 and 14,  2006 was attempted or 
obtained. Thus, the pertinent issue is whether he is eligible 
for payment or reimbursement for medical services that were 
not previously authorized.  

The Board will explore 38 U.S.C.A. § 1728 and 1725 in turn.

38 U.S.C.A. § 1728

Under 38 U.S.C.A. § 1728, there is a three-prong test for 
meeting the requirements of entitlement to payment or 
reimbursement for unauthorized medical expenses.  Failure to 
satisfy any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also 
Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton 
v. Brown, 7 Vet. App. 325, 327 (1995)

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions. There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service- connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (2006); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2006); see also Zimick, supra.  

The record demonstrates that the veteran was taken to the 
emergency room at Muskogee Regional Medical Center on March 
13, 2006 suffering from chest pains. 
The veteran contends that the reason he was taken to a non-VA 
healthcare provider rather than the Muskogee VAMC was that 
the VAMC was diverting all emergency calls at the time of the 
veteran's transport.  In essence, the veteran is contending 
that the nearest VA facility was not feasibly available.  The 
Board has no reason to doubt the veteran's statement.

The evidence of record indicates that the care provided to 
the veteran was for a medical emergency, and that due to a 
"divert" order VA facilities were not feasibly available.  
The requirements of subsections (b) and (c) of 38 C.F.R. 
§ 17.120 are therefore met.  However, the veteran does not 
meet any of the four criteria listed in 38 U.S.C.A. 
§ 1728(a).  He is not participating in any VA rehabilitation 
program.  Although the veteran has a 90 percent combined 
disability rating, he has not been granted a permanent total 
disability rating.  Moreover, the care in question was for a 
cardiac condition.  This condition is not service-connected.  
The veteran does not contend, and the medical evidence of 
record also does not show, that that the care provided in 
March of 2006 was for a disability aggravated by a service 
connected disability.  Therefore, none of the criteria listed 
in 38 U.S.C.A. § 1728(a) have been met.       

The provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned].  Because the veteran 
has not met the requirements in subsection (a) of 38 C.F.R. 
§ 17.120,  reimbursement under 38 U.S.C.A. § 1728 is not 
available.  

The Veterans Millennium Healthcare and Benefits Act

The Board will also consider an alternate theory of 
reimbursement, the Veterans Millennium Healthcare and 
Benefits Act, 38 U.S.C.A. § 1725 (West 2002); 
see also 38 C.F.R. §§ 17.1000-1003 (2006).

To be eligible for reimbursement under the Millennium Act, 
the veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (as has been 
discussed above, 38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

These criteria are conjunctive, not disjunctive; all criteria 
must be met.  

Beginning with criteria (a), it is undisputed that the 
services provided to the veteran were provided at a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.  

Regarding the veteran's condition on March 13, 2006, VA's 
initial review of the veteran's file in June 2006 concluded 
that the care provided was for a condition that a lay person 
would perceive as an emergency.  The veteran has testified 
and has certified to VA in writing that he was transferred to 
the emergency room via ambulance.  Criteria (b) is therefore 
also met. 

Moving to criteria (c), feasible availability of VA care, the 
Board notes the veteran's testimony that the VA hospital was 
diverting emergency patients at the time of his transport on 
March 13, 2006.  The record does not contain information 
which addresses this contention to the contrary.  The Board 
acknowledges that the June 2006 VA review included a finding 
that VA care was feasibly available with no reasons set out 
therefore.  Resolving all doubt in the veteran's favor 
criteria (c) has arguably been met and VA care was not 
feasibly available.   

Moreover, assuming that criteria (c) has been met due to the 
"divert" order at the VA hospital, safe discharge or 
transfer to a VA hospital was unavailable under the 
circumstances.  Therefore, criteria (d) is also met.   

Turning now to paragraph (e), in June 2006, the VAMC in 
Muskogee issued a determination that the veteran was enrolled 
in VA Health Care and had received treatment at a VA facility 
within the preceding 24 months.  Therefore, this criteria is 
also met.   

The Board notes that it is undisputed that the criteria in 
paragraphs (f), (h) and (i) have been met. 

However, according the June 2006 VA determination, the July 
2006 VA reconsideration and the veteran's own sworn 
testimony, the veteran has other insurance which could be 
used to pay these expenses.  See transcript of the May 2007 
hearing, pages 3-4.  The veteran has indicated that he has 
coverage via 
Tri-care and was pursuing reimbursement for the portion of 
the bills not covered by his insurance.  See transcript of 
the hearing, page 4.  Thus, while the veteran is financially 
liable to the Muskogee Regional Medical Center for an unpaid 
portion of the services provided, that liability has been 
limited by the payment provided by the veteran's alternate 
insurance.  Accordingly, the criteria set out in paragraph 
(g) has not been met.    

The provisions in 38 C.F.R. § 17.1002 are conjunctive, not 
disjunctive.  See Melson supra..  Because the veteran has not 
met the requirements in subsection (g) of 38 C.F.R. 
§ 17.1002,  reimbursement under 38 U.S.C.A. § 1725 is also 
not available.  

Conclusion

In summary, for the reasons expressed above, the Board finds 
that the evidence does not support reimbursement or payment 
for the unauthorized private medical care that the veteran 
received March 13-14, 2006, from the Muskogee Regional 
Medical Center under either 38 U.S.C.A. § 1725 or 38 U.S.C.A. 
§ 1728.  
The appeal is therefore denied.


ORDER

Entitlement to reimbursement of unauthorized medical expenses 
for treatment rendered at Muskogee Regional Medical Center 
March 13-14, 2006 is denied.  




____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


